Judgment, Supreme Court, New York County (Harold Rothwax, J.), rendered January 8, 1992, convicting defendant, after a jury trial, of robbery in the first degree and attempted robbery in the first *386degree and sentencing him to concurrent terms of 6 to 12 years, and 4 to 12 years respectively, unanimously affirmed.
Defendant’s argument that the court’s interjection of questions and comments improperly interfered with the examination of witnesses and denied him a fair trial is unpreserved for appellate review as a matter of law for failure to object thereto (People v Charleston, 56 NY2d 886, 887-888), and we decline to review in the interest of justice. Were we to review, we would find that the court acted within reasonable limits to clarify confusing questions and testimony and to elicit relevant facts (People v Yut Wai Tom, 53 NY2d 44, 54-55).
The court properly exercised its discretion in denying defendant’s request for the substitution of counsel following jury selection. Defendant presented no "exigent or compelling circumstances” that justified the substitution nor did he "demonstrate that the requested adjournment ha[d] been necessitated by forces beyond his control and [was] not simply a dilatory tactic” (People v Arroyave, 49 NY2d 264, 271, 272). Defendant waited five months to allegedly retain private counsel when, during this period, he was upset with his assigned counsel’s reasonable recommendation that he not call as a witness a co-defendant who had pleaded guilty and implicated defendant as his accomplice in the robberies. Defendant never revealed the identity of the counsel he had allegedly retained the previous day and counsel never filed a Notice of Appearance or made any effort to notify the court. The trial court carefully evaluated defendant’s complaint and the circumstances surrounding his request for new counsel (People v Sides, 75 NY2d 822, 824) and did not abuse its discretion in denying the request. Concur — Carro, J. P., Wallach, Ross, Rubin and Williams, JJ.